DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11-14, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fahn, US Patent Publication 2010/0156781 in view of Neugebauer et al., US Patent Publication 2010/0121501.
Regarding independent claim 1, Fahn teaches a method for providing interaction between a user and a portable device (interaction described in paragraph 0008 based on the cell phone device described in paragraph 0004, given further in paragraph 0017), wherein the method comprises: 
paragraphs 0022-0026 explain how eye information of the user is determined) displayed on a portable device (based on the cell phone device described in paragraphs 0004 and 0016) wherein said application is the form of an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar); 
determining a user status or an avatar status based at least in part on the eye information of the user (paragraph 0025 explains how “the user’s 3-D eye position data is translated so that it indicates the position of the user's eyes relative to the avatar image”); 
modifying operation of the avatar based at least in part on the user status or the avatar status (paragraph 0030 explains how the avatar position is constantly modified in relation to the user’s head position); and
further modifying operation of the avatar based at least in part on a non-gaze input of the user to whom the sound or voice is emitted (paragraph 0037 explains how operation of the avatar may depend on if the person is speaking or listening, meaning that audio input or lack thereof is also used to modify the avatar operation based on eye contact, as also explained in paragraph 0027).  
Although Fahn teaches the method for providing interaction between a user and a portable device, wherein: operation with the avatar includes emitting a sound or voice to the user (paragraph 0032 describes avatar-based chat where the device is able to transmit voice to allow “a customized avatar that appears to speak in the user's voice” as given in paragraph 0005), this is not explicitly linked to the modification of the avatar.
paragraph 0031 describes the audio output by which the avatar of the vehicle system emits sound or voice to the user to enquire about indicators, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Neugebauer et al. into the system of Fahn. The rationale to combine would be to permit a precise and rapid operator control of the device (paragraph 0005 of Neugebauer et al.).
Regarding claim 4, Fahn teaches the method for providing interaction between a user and a portable device of claim 1, wherein modifying operation of the avatar comprises: the eyes of the avatar following user's gaze direction (paragraph 0006 and 0019 explain how the focus of the avatar's eyes is on the user's eyes and paragraph 0030 explains how if “the user's head position has changed at the next cycle, then the avatar eye and head angles will shift accordingly. Through this process, the avatar's eyes and head are positioned such that the avatar appears to be making natural human eye contact with the user during their conversation.” Such that the avatar’s eyes follow the user’s gaze as determined in paragraphs 0027-0028).  
Regarding claim 6, Fahn teaches the method for providing interaction between a user and a portable device of claim 1, as explained above. Fahn also teaches that the application is an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar). Fahn also discusses the use of the method with voice calling and voice control of the avatar as given in paragraphs 0004-0005. Fahn 
Similarly to Fahn’s teachings of claim 1, Neugebauer et al.teaches that modifying operation of the avatar is further based at least in part on a non-gaze input (paragraph 0052 describes how the combination of the eye tracker and non-gaze input of the voice command are used together to control the avatar of the vehicle system of the representations described in paragraph 0019).
In addition, Neugebauer et al. teaches the method for providing interaction between a user and a portable device of claim 1, wherein: modifying operation of the avatar is further based at least in part on a voice input (paragraphs 0052-0053 describe how voice input or commands are used to cause a function to be executed to modify operation of the avatar of the vehicle system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Neugebauer et al. into the system of Fahn. The rationale to combine would be to permit a precise and rapid operator control of the device (paragraph 0005 of Neugebauer et al.).
Regarding claim 7, Fahn teaches the method for providing interaction between a user and a portable device of claim 1, as explained above. Fahn also teaches that the application is an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar). Fahn also discusses the use of the method with voice calling and voice control of the avatar as given in paragraphs 0004-0005. Fahn does not teach the method wherein modifying operation of the avatar comprises: the avatar emitting a sound or voice to the user.
paragraph 0052 describes how the combination of the eye tracker and non-gaze input of the voice command are used together to control the avatar of the vehicle system of the representations described in paragraph 0019).
In addition, Neugebauer et al. teaches the method wherein modifying operation of the avatar comprises: the avatar emitting a sound or voice to the user (paragraph 0031 describes the audio output by which the avatar of the vehicle system emits sound or voice to the user to enquire about indicators, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Neugebauer et al. into the system of Fahn. The rationale to combine would be to permit a precise and rapid operator control of the device (paragraph 0005 of Neugebauer et al.).
Regarding claim 8, Fahn teaches the method for providing interaction between a user and a portable device of claim 1, as explained above. Fahn also teaches that the application is an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar). Fahn also discusses the use of the method with voice calling and voice control of the avatar as given in paragraphs 0004-0005. Fahn does not teach the method wherein: modifying operation of the avatar is based at least in part on a voice input, and wherein the avatar emits a sound or voice to the user as a response to the voice input.
Similarly to Fahn’s teachings of claim 1, Neugebauer et al.teaches that modifying operation of the avatar is further based at least in part on a non-gaze input (paragraph 0052 describes how the combination of the eye tracker and non-gaze input of the voice command are used together to control the avatar of the vehicle system of the representations described in paragraph 0019).
In addition, Neugebauer et al. teaches the method wherein: modifying operation of the avatar is based at least in part on a voice input (paragraphs 0052-0053 describe how voice input or commands are used to cause a function to be executed to modify operation of the avatar of the vehicle system), and wherein the avatar emits a sound or voice to the user (paragraph 0031 describes the audio output by which the avatar of the vehicle system emits sound or voice to the user to enquire about indicators, etc.) as a response to the voice input (based on need for function described in paragraph 0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Neugebauer et al. into the system of Fahn. The rationale to combine would be to permit a precise and rapid operator control of the device (paragraph 0005 of Neugebauer et al.).
Regarding claim 9, Fahn teaches the method for providing interaction between a user and a portable device of claim 8, wherein modifying operation of the avatar is executed even if the avatar status is no attention from the user to the avatar (paragraph 0019 admits that “human-like eye contact would normally not be a constant eye gaze” such that no attention from the user for an instant is not sufficient to stop or prevent modification of the operation of the avatar as given in paragraphs 0027-0028 where it is recited that “The user, being an actual human user, can avoid eye contact with the avatar naturally.”as recited in paragraph 0028).  
Regarding claim 11, Fahn teaches the method for providing interaction between a user and a portable device of claim 8, wherein modifying operation of the avatar is executed even if the avatar status is no attention from the user to the avatar (paragraph 0019 admits that “human-like eye contact would normally not be a constant eye gaze” such that no attention from the user for an instant is not sufficient to stop or prevent modification of the operation of the avatar as given in paragraphs 0027-0028 where it is recited that “The user, being an actual human user, can avoid eye contact with the avatar naturally.”as recited in paragraph 0028).  
Regarding claim 12, Fahn teaches the method for providing interaction between a user and a portable device of claim 1, wherein the portable device is selected from the group consisting of personal computer, computer workstation, mainframe computer, a processor or device in a vehicle, or a handheld device, portable music player, laptop computers, computer games, electronic books, an iPAD or similar device, a Tablet, a Phoblet/Phablet (paragraph 0017 describes the portable device as a cell phone or mobile handset device, which are handheld devices).  
Regarding claim 13, Fahn teaches the method for providing interaction between a user and a portable device of claim 1, wherein said avatar is a graphical representation of a person, animal, or any other such being (paragraph 0016 explains that “An avatar is an image, often computer generated, that a person selects to personify or represent her personality, character, and the like, and is used by the person to present herself to others in the digital communication medium.” where figure 1A shows the description of paragraph 0017 that the “avatar image 108 is intended to symbolize or represent the person at the other end of the conversation and is typically a facial image of a human or human-like figure.”). 
Regarding independent claim 14, Fahn teaches a non-transitory machine readable medium having instructions stored thereon (described in paragraph 0039) for providing interaction between a user and a portable device (interaction described in paragraph 0008 based on the cell phone device described in paragraph 0004, given further in paragraph 0017), wherein the instructions are executable by one or more processors comprising the steps of at least: 
determining eye information of a user of an application (paragraphs 0022-0026 explain how eye information of the user is determined, especially in relation to an application in the form of an avatar) on a portable device (based on the cell phone device described in paragraphs 0004 and 0016) wherein said application is the form of an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar); 
determining a user status or an avatar status based at least in part on the eye information of the user (paragraph 0025 explains how “the user’s 3-D eye position data is translated so that it indicates the position of the user's eyes relative to the avatar image”); 
modifying operation of the avatar based at least in part on the user status or the application status (paragraph 0030 explains how the avatar position is constantly modified in relation to the user’s head position); and
further modifying operation of the avatar based at least in part on a non-gaze input of the user to whom the sound or voice is emitted (paragraph 0037 explains how operation of the avatar may depend on if the person is speaking or listening, meaning that audio input or lack thereof is also used to modify the avatar operation based on eye contact, as also explained in paragraph 0027).  
Although Fahn teaches the medium for providing interaction between a user and a portable device, wherein: operation with the avatar includes emitting a sound or voice to the user (paragraph 0032 describes avatar-based chat where the device is able to transmit voice to allow “a customized avatar that appears to speak in the user's voice” as given in paragraph 0005), this is not explicitly linked to the modification of the avatar.
Neugebauer et al. teaches that the medium comprises: further modifying operation of the avatar by emitting a sound or voice to the user (paragraph 0031 describes the audio output by which the avatar of the vehicle system emits sound or voice to the user to enquire about indicators, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Neugebauer et al. into the system of Fahn. The rationale to combine would be to permit a precise and rapid operator control of the device (paragraph 0005 of Neugebauer et al.).
Regarding independent claim 17, Fahn teaches a system for providing interaction between a user and a portable device (interaction described in paragraph 0008 based on the cell phone device described in paragraph 0004, given further in paragraph 0017), wherein the system comprises: 
a portable device (paragraph 0017 describes the portable device as a cell phone or mobile handset device) configured to: 
paragraphs 0022-0026 explain how eye information of the user is determined, especially in relation to an application in the form of an avatar) on a portable device (based on the cell phone device described in paragraphs 0004 and 0016) wherein said application is the form of an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar);; 
determining a user status or an avatar status based at least in part on the eye information of the user (paragraph 0025 explains how “the user’s 3-D eye position data is translated so that it indicates the position of the user's eyes relative to the avatar image”); 
modifying operation of the avatar based at least in part on the user status or the avatar status (paragraph 0030 explains how the avatar position is constantly modified in relation to the user’s head position); and
further modifying operation of the avatar based at least in part on a non-gaze input of the user to whom the sound or voice is emitted (paragraph 0037 explains how operation of the avatar may depend on if the person is speaking or listening, meaning that audio input or lack thereof is also used to modify the avatar operation based on eye contact, as also explained in paragraph 0027).  
Although Fahn teaches the system for providing interaction between a user and a portable device, wherein: operation with the avatar includes emitting a sound or voice to the user (paragraph 0032 describes avatar-based chat where the device is able to transmit voice to allow “a customized avatar that appears to speak in the user's voice” as given in paragraph 0005), this is not explicitly linked to the modification of the avatar.
paragraph 0031 describes the audio output by which the avatar of the vehicle system emits sound or voice to the user to enquire about indicators, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Neugebauer et al. into the system of Fahn. The rationale to combine would be to permit a precise and rapid operator control of the device (paragraph 0005 of Neugebauer et al.).
Regarding claim 22, Fahn teaches the method for providing interaction between a user and a portable device of claim 1, wherein: modifying operation of the avatar includes adapting an animation of the avatar (paragraphs 0036-0037 explains the adapting of the animation of the avatar via adjustments to the “angles of the avatar image head and eyes (with relation to the avatar's head angle)”).
Claims 2-3, 10, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fahn, US Patent Publication 2010/0156781 in view of Neugebauer et al., US Patent Publication 2010/0121501, further in view of Maltz, US Patent Publication 2014/0049452.
	Regarding claim 2, Fahn in view of Neugebauer et al. teaches the method for providing interaction between a user and a portable device of claim 1. Fahn also teaches that the application is an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar).
Fahn does not teach wherein the user status is selected from a group consisting of: 
no attention from the user to a display of the portable device; 
the user facing the display of the portable device; and 
the user gazing at at least a portion of the display of the portable device.
Maltz teaches the method for providing interaction between a user and a portable device (paragraph 0030 explains how eye information is used to determine the gaze for interaction), wherein the user status is selected from a group consisting of: 
no attention from the user to a display of the portable device  (glancing away as given in paragraph 0065); 
the user facing the display of the portable device (the user glancing at the key but for time period T1, which is a time period not long enough to register as glancing at the key to cause a response as given in paragraph 0065); and 
the user gazing at at least a portion of the display of the portable device (user glancing at a certain key as given in paragraph 0065).
paragraph 0005 of Maltz).
Regarding claim 3, Fahn in view of Neugebauer et al. teaches the method for providing interaction between a user and a portable device of claim 1. Fahn also teaches that the application is an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar).
Fahn does not teach wherein the avatar status is selected from a group consisting of: 
no attention from the user to the avatar; 
the user facing the avatar;
the user gazing at the avatar for more than a first length of time and less than a second length of time;
the user gazing at the avatar for more than the second length of time; 
the user gazing at a location in proximity to the avatar; and 
the user executing a certain gaze pattern on the avatar.
Maltz teaches the method for providing interaction between a user and a portable device (paragraph 0030 explains how location of the gaze is used to determine the gaze and paragraph 0047 explains how sufficient time of glance is used to determine input), wherein the avatar status (key status described in paragraph 0065 as the key is a visual depiction of the application in use as defined to be an avatar by paragraph 0016 of Fahn) is selected from a group consisting of: 
glancing away as given in paragraph 0065); 
the user facing the avatar (the user glancing at the key but for time period T1, which is a time period not long enough to register as glancing at the key to cause a response as given in paragraph 0065);
the user gazing at the avatar for more than a first length of time and less than a second length of time (paragraph 0065 describes a user glancing at a key for a time period of T2 that is more than T1 but less than T3 to be above the threshold for detection but below the threshold for activation);
the user gazing at the avatar for more than the second length of time (paragraph 0065 describes a user glancing at a key for a time period T3 that is beyond the time period to activate a key); 
the user gazing at a location in proximity to the avatar  (to be recognized by the system as a gaze); and 
the user executing a certain gaze pattern on the avatar (paragraphs 0020 and 0082-0085 explains the detection of gaze patterns of eye saccades by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Maltz into the system of Fahn. The rationale to combine would be to allow an inconspicuous eye control device to manage various remote functions (paragraph 0005 of Maltz).
Regarding claim 10, Fahn in view of Neugebauer et al. teaches the method for providing interaction between a user and a portable device of claim 4. Fahn also paragraph 0016 describes the user attention being on an application in the form of an avatar).
Fahn does not teach wherein modifying operation of the avatar is executed if: 
the user is facing the avatar; 
the user is gazing at the avatar for more than a first length of time and less than a second length of time,
the user is gazing at the avatar for more than the second length of time; 
the user is gazing at a location in proximity to the avatar; or 
the user is executing a certain gaze pattern on the avatar.
Maltz teaches the method for providing interaction between a user and a portable device, wherein modifying operation of the avatar is executed (particular modification based on interaction as explained in each situation below) if: 
the user is facing the avatar  (the user glancing at the key but for time period T1, which is a time period not long enough to register as glancing at the key to cause a response as given in paragraph 0065); 
the user is gazing at the avatar for more than a first length of time and less than a second length of time (paragraph 0065 describes a user glancing at a key for a time period of T2 that is more than T1 but less than T3 to be above the threshold for detection but below the threshold for activation),
the user is gazing at the avatar for more than the second length of time (paragraph 0065 describes a user glancing at a key for a time period T3 that is beyond the time period to activate a key); 
to be recognized by the system as a gaze); or 
the user is executing a certain gaze pattern on the avatar (paragraphs 0020 and 0082-0085 explains the detection of gaze patterns of eye saccades by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Maltz into the system of Fahn. The rationale to combine would be to allow an inconspicuous eye control device to manage various remote functions (paragraph 0005 of Maltz).
Regarding claim 15, Fahn in view of Neugebauer et al. teaches the non-transitory machine readable medium of claim 14. Fahn also teaches that the application is an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar).
Fahn does not teach the non-transitory machine readable medium, wherein the user status is selected from a group consisting of: 
no attention from the user to a display of the portable device;
the user facing the display of the portable device; and 
the user gazing at at least a portion of the display of the portable device.  
Maltz teaches the non-transitory machine readable medium, wherein the user status is selected from a group consisting of: 
no attention from the user to a display of the portable device (glancing away as given in paragraph 0065);
the user glancing at the key but for time period T1, which is a time period not long enough to register as glancing at the key to cause a response as given in paragraph 0065); and 
the user gazing at at least a portion of the display of the portable device (user glancing at a certain key as given in paragraph 0065).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Maltz into the system of Fahn. The rationale to combine would be to allow an inconspicuous eye control device to manage various remote functions (paragraph 0005 of Maltz).
Regarding claim 16, Fahn in view of Neugebauer et al. teaches the non-transitory machine readable medium of claim 14. Fahn also teaches that the application is an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar).
Fahn does not teach the non-transitory machine readable medium, wherein the avatar status is selected from a group consisting of: 
no attention from the user to the avatar;
the user facing the avatar;
the user gazing at the avatar for more than a first length of time and less than a second length of time;
the user gazing at the avatar for more than the second length of time;
the user gazing at a location in proximity to the avatar; and 
the user executing a certain gaze pattern on the avatar.
key status described in paragraph 0065 as the key is a visual depiction of the application in use as defined to be an avatar by paragraph 0016 of Fahn) is selected from a group consisting of: 
no attention from the user to the avatar (glancing away as given in paragraph 0065);
the user facing the avatar (the user glancing at the key but for time period T1, which is a time period not long enough to register as glancing at the key to cause a response as given in paragraph 0065);
the user gazing at the avatar for more than a first length of time and less than a second length of time (paragraph 0065 describes a user glancing at a key for a time period of T2 that is more than T1 but less than T3 to be above the threshold for detection but below the threshold for activation);
the user gazing at the avatar for more than the second length of time (paragraph 0065 describes a user glancing at a key for a time period T3 that is beyond the time period to activate a key);
the user gazing at a location in proximity to the avatar (to be recognized by the system as a gaze); and 
the user executing a certain gaze pattern on the avatar (paragraphs 0020 and 0082-0085 explains the detection of gaze patterns of eye saccades by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Maltz into the system of Fahn. paragraph 0005 of Maltz).
Regarding claim 18, Fahn in view of Neugebauer et al. teaches the system for providing interaction between a user and a portable device of claim 17. Fahn also teaches that the application is an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar).
Fahn does not teach the system for providing interaction between a user and a portable device, wherein the user status is selected from a group consisting of: 
no attention from the user to a display of the portable device;  
the user facing the display of the portable device; and 
the user gazing at least a portion of the display of the portable device.
Maltz teaches the system for providing interaction between a user and a portable device, wherein the user status is selected from a group consisting of: 
no attention from the user to a display of the portable device (glancing away as given in paragraph 0065);  
the user facing the display of the portable device (the user glancing at the key but for time period T1, which is a time period not long enough to register as glancing at the key to cause a response as given in paragraph 0065); and 
the user gazing at least a portion of the display of the portable device (user glancing at a certain key as given in paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Maltz into the system of Fahn. paragraph 0005 of Maltz).
Regarding claim 19, Fahn in view of Neugebauer et al. teaches the system for providing interaction between a user and a portable device of claim 17. Fahn also teaches that the application is an avatar (paragraph 0016 describes the user attention being on an application in the form of an avatar).
Fahn does not teach the system for providing interaction between a user and a portable device wherein the avatar status is selected from a group consisting of: 
no attention from the user to the avatar; 
the user facing the avatar; 
the user gazing at the avatar for more than a first length of time and less than a second length of time; 
the user gazing at the avatar for more than the second length of time; 
the user gazing at a location in proximity to the avatar; and 
the user executing a certain gaze pattern on the avatar. 
Maltz teaches the system for providing interaction between a user and a portable device (paragraph 0030 explains how location of the gaze is used to determine the gaze and paragraph 0047 explains how sufficient time of glance is used to determine input), wherein the avatar status (key status described in paragraph 0065 as the key is a visual depiction of the application in use as defined to be an avatar by paragraph 0016 of Fahn) is selected from a group consisting of: 
no attention from the user to the avatar (glancing away as given in paragraph 0065); 
the user glancing at the key but for time period T1, which is a time period not long enough to register as glancing at the key to cause a response as given in paragraph 0065); 
the user gazing at the avatar for more than a first length of time and less than a second length of time (paragraph 0065 describes a user glancing at a key for a time period of T2 that is more than T1 but less than T3 to be above the threshold for detection but below the threshold for activation); 
the user gazing at the avatar for more than the second length of time (paragraph 0065 describes a user glancing at a key for a time period T3 that is beyond the time period to activate a key); 
the user gazing at a location in proximity to the avatar (to be recognized by the system as a gaze); and 
the user executing a certain gaze pattern on the avatar (paragraphs 0020 and 0082-0085 explains the detection of gaze patterns of eye saccades by the user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of use taught by Maltz into the system of Fahn. The rationale to combine would be to allow an inconspicuous eye control device to manage various remote functions (paragraph 0005 of Maltz).
Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. Applicant contends that the prior art does not teach that the same user issues the non-gaze input and receives the sound or voice being emitted. The examiner disagrees. Fahn teaches further modifying operation of the avatar based at least in part paragraph 0037 explains how operation of the avatar may depend on if the person is speaking or listening, meaning that audio input or lack thereof is also used to modify the avatar operation based on eye contact as also given in paragraph 0027). Fahn notes “speaking in the user’s voice,” in paragraph 0005 and eye contact based on whether a person is speaking or listening in paragraphs 0027 and 0037. The non-gaze input modification can be based on the listening, as paragraph 0037 states “algorithms may take into consideration whether the person is speaking and listening” in Fahn. Fahn does not seem to explicitly teach the modification of the avatar by emitting sound or voice. However, Neugebauer et al. teaches that the avatar is modified based on the voice input.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PARUL H GUPTA/Primary Examiner, Art Unit 2627